Mb. Justice del Tobo
delivered the opinion of the court.
The question involved in this ease is whether or not an appeal taken from a judgment rendered by the District Court of San Juan, Section 2, in a certain certiorari proceeding should be dismissed. The appellee moves for its dismissal because, among other reasons, the appeal was taken before the judgnaent was entered in the docket.
According to the record the appeal was taken on June 23, 1919, and according to a certificate issued by the clerk of the District Court of San Juan, Section 2, the judgment was rendered in open court on June 19, 1919, but was not entered in the judgment docket until July 11 of the same year.
This being the case, it is necessary to admit that the appeal was taken prematurely and therefore, must be dismissed.
The question is not a new one. In 1905 this court said: “An appeal taken from a judgment before it has been entered in the book of judgments of the district court is premature and will be dismissed.” La Compañía de los Ferrocarriles de Puerto Rico et al. v. La Compañía Línea Férrea del Oeste et al., 8 P. R. R. 408. See also the case of Schroder v. Schmidt, 71 Cal. 399, and Coon v. United Order of Honor, 76 Cal. 354, where similar doctrine was laid down.
The appeal must be

Dismissed.

*829Chief Justice Hernández and Justices Wolf and Aldrey concurred.
Mr. Justice Hutchison took no part in the decision of this case. >